Citation Nr: 1523975	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an enlarged prostate.

6.  Entitlement to service connection for a left foot disability.

7.  Entitlement to service connection for a left ankle disability.


8.  Entitlement to service connection for a disability of the left lower leg.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

11.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the lumbosacral spine.

12.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

13.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

14.  Entitlement to a compensable rating for lichenoid dermatitis.

15.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 until his retirement in February 1986.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009, August 2011 and March and October 2012 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The August 2011 rating decision reopened the claim for service connection for tinnitus and decided it on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The reopened claim of service connection for a bilateral eye disability (on the merits) and the claims for an increased rating for diabetes mellitus and peripheral neuropathy of each lower extremity are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  An unappealed June 1986 rating decision denied the Veteran's claim for service connection for a right shoulder disability, noting that no such condition was present on the April 1986 VA examination. 

2.  The evidence received since the June 1986 rating decision does not tend to show the Veteran has a right shoulder disability that is related to service, does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disability, and does not raise a reasonable possibility of substantiating the claim.

3.  An unappealed June 1986 determination denied the Veteran service connection for a bilateral eye disability finding, in essence, that an acquired eye disability was not shown.

4.  Evidence received subsequent to the June 1986 determination tends to show the Veteran has bilateral cataracts, relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral eye disability, and raises a reasonable possibility of substantiating the claim.  

5.  An unappealed May 2007 rating decision denied the Veteran's claim for service connection for tinnitus, noting it was not related to service, to include noise exposure therein. 

6.  The evidence received since the May 2007 rating decision does not tend to show the Veteran has tinnitus that is related to service, does not relate to an unestablished fact necessary to substantiate the claim of service connection for tinnitus, and does not raise a reasonable possibility of substantiating the claim.

7.  The Veteran has been granted service connection for, among other disabilities, diabetes mellitus, rated as 20 percent disabling, and for lichenoid dermatitis, rated as noncompensable.

8.  Hypertension was not manifested in service or for many years thereafter, and is not shown to be related to his service or to have been caused or aggravated by a service-connected disability.

9.  An enlarged prostate was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.

10.  A left ankle disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.

11.  The Veteran is not shown to have a left foot disability.

12.  The Veteran is not shown to have a disability involving the left lower leg (other than previously service-connected disability).

13.  Erectile dysfunction was not manifested in service or for many years thereafter, and is not shown to be related to his service or to have been caused or aggravated by a service-connected disability.

14.  The Veteran's osteoarthritis of the lumbosacral spine is manifested by no more than slight limitation of motion, with flexion to at 90 degrees.

15.  The Veteran's dermatitis is not active and does not require treatment.

16.  The Veteran has Level I hearing in each ear.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim for service connection for a right shoulder disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received, and the claim of service connection for a bilateral eye disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has not been received, and the claim for service connection for tinnitus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2014).

5.  An enlarged prostate was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).1

6.  A left foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  A left ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

8.  Left lower leg problems (other than previously service-connected disability) were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

9.  Erectile dysfunction was not incurred in or aggravated by active service, and is not the result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2014).

10.  A rating in excess of 10 percent for osteoarthritis of the lumbosacral spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).

11.  A compensable rating for lichenoid dermatitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7817 (2014).

12.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in October 2008, August and November 2009, March and November 2010 and September 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The October 2008 and August 2009 letters complied with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding claims involving new and material evidence.  It is not alleged that notice was less than adequate and the Board cannot find any prejudicial error in the content or timing of the notice sent.

All the Veteran's service treatment records are not available.  A July 2009 letter informed the Veteran that the National Personnel Records Center could not locate his service treatment records for the period from January 1965 to February 1972, and that further efforts to attempt to obtain them would be futile.  He was asked to provide information concerning the location of his service treatment records or to submit any service treatment records in his possession.  Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  The cited case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's available service treatment records are associated with the record and pertinent private and VA medical records have been secured.  As to the right shoulder and tinnitus, these claims are not reopened.  As such, under 38 C.F.R. § 3.159, there can be no duty to provide an examination.  Although, in fact, as to tinnitus, an examination was provided during the current appeal, this examination is redundant of the VA examination previously provided.  For these reasons, as discussed in greater detail below, there is no basis to reopen the claim.  As to the other claims adjudicated on the merits in this appeal, the Veteran was provided VA examinations.  These examinations were based on the correct factual background and contain the needed opinions and/or physical findings to be adequate for rating purposes.  As to the left foot and left leg, the medical evidence of record shows that there is .  On this finding, there is no need to He has not identified any pertinent evidence that remains outstanding.  Therefore, there is no additional duty to assist in these claims.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show the Veteran was seen in August 1978 and reported that his left eye was swollen and irritated.  An examination showed some drainage from the left eye.  The assessment was conjunctivitis.  He had similar complaints later that month.  He was seen in the eye clinic in September 1978 with a history of intermittent inflammation and tenderness of the left upper eyelid for two months.  The impressions were mild inflammation of the left upper eyelid, rule out chalazion and rule out sebaceous cyst that is inflamed.  In October 1978, he stated he injured his left foot playing basketball.  It was indicated there was left ankle swelling.  There was tenderness below the lateral malleolus.  X-rays of the left ankle revealed soft tissue swelling beneath the lateral malleolus, but no other abnormalities were identified.  His foot was noted to be much better two days later and he was undergoing physical therapy.  It was noted still later in October 1978 that his range of motion had increased to within normal limits, and there was decreased edema.  

The Veteran's service treatment records also show that he was referred from the ophthalmology clinic to the surgery clinic in October 1978 due to swelling of the left eyelid.  This had been present on and off for about five months.  There was no evidence of infection.  It was noted the Veteran had been a boxer in the past, but there was no evidence of a recent injury.  He was then seen in the plastic surgery clinic in November 1978 and the impression was residual edema of the left eyelid.  It was indicated that if the condition failed to resolve, an upper lid blepharoplasty should be considered.  This was done in March 1979.  The Veteran reported in April 1979 that his left ear was stopped up.  He stated there was a loss of hearing with a ringing sensation.  The assessment was impacted cerumen.  In June 1979, it was noted there were good results from the upper lid procedure.  In March 1981, he complained of left foot pain.  He stated he had pain across the instep when wearing military shoes.  The Veteran was seen for lesions on his left lower leg from July to December 1982, and again in March and April 1983.  A biopsy showed lichenoid chronic dermatitis.

The service treatment records also show that the Veteran reported problems with distant vision in November 1982.  It was noted he had a history of a foreign body removed from his left eye.  Visual acuity was 20/20 without correction.  The impression was myopia, both eyes.  He reported blurred vison at near in March 1985.  Corrected visual acuity was 20/20 in each eye.  On a November 1985 report of medical history, the Veteran reported ear trouble, skin disease, cramps in his legs, arthritis and a painful shoulder.  He denied high blood pressure and bone or joint deformity.  On the November 1985 retirement examination, the eyes, pupils, ocular motility and ophthalmoscopic examination were normal.  The genitourinary system and upper and lower extremities were normal.  Blood pressure was 116/86.

A VA general medical examination was conducted in April 1986.  The Veteran reported a residual left shoulder injury.  It was noted he had had surgery to both upper eyelids about seven years earlier.  The eye had a normal appearance and normal function.  He had no complaints and the eyes appeared normal externally.  Corrected visual acuity was 20/30 in the right eye and 20/20 in the left eye.  Blood pressure readings were 122/88, 120/84, 120/86, 140/70 and 120/90.  The prostate was normal.  It was reported he had no complaints on examination and manipulation of the right shoulder, but the Veteran said that region has a weak feeling and aches when he throws a ball.  X-rays of the right shoulder did not reveal any abnormal findings.  The diagnoses were good results after bilateral eyelid surgery and subjective complaints involving the right shoulder.

By rating action dated in June 1986, the RO denied service connection for residuals of eye surgery and for a right shoulder disability.  It was noted that the in-service eye surgery was apparently done for cosmetic reasons and there was no residual disability.  There was no evidence the Veteran had pathology of the right shoulder.

On VA audiometric examination in May 2007, the Veteran reported he was exposed to bombs frequently in service.  He stated he had ringing in the left ear when he had pain and swelling in that ear.  He said the tinnitus was recurrent, but not constant.  The examiner opined it was less likely as not that the Veteran's tinnitus was related to in-service noise exposure.  She stated that the tinnitus described by the Veteran appeared to be associated with external otitis.  

A May 2007 rating decision denied service connection for tinnitus on the basis that it was not related to service, to include noise exposure therein.  

Private medical records show the Veteran was seen in July 2006 for complaints of frequency, straining to void and nocturia for the past year.  He claimed he had been on medication for his voiding difficulties, but it had been discontinued.  The assessment was benign prostatic hypertrophy, age, by history.  In October 2007, a past medical history of high blood pressure in 2002 was noted.  It was also indicated he had diabetes mellitus in 2007.  He reported he had blurred vision and occasional soreness in the left eye in May 2008.  An examination of the eyes was normal.  

The Veteran was afforded a VA examination of the eyes in December 2009.  It was noted he had ptosis surgery in service.  The diagnoses were cataracts of both eyes, and dry eye syndrome of both eyes.  The examiner stated he could not resolve, without resorting to speculation, whether the cataracts were caused by or related to diabetes mellitus.  He noted that cataracts were a natural aging process of the lens that can progress at an increased rate with various system disorders, including diabetes mellitus, without a means to distinguish between the causes.  He also concluded that dry eyes was not caused by or a result of diabetes.  This was based on a review of medical literature, a medical records review and clinical experience.

A VA examination of the skin was conducted in December 2009.  The Veteran reported that his symptoms consisted of itching every now and then.  It was noted he was not receiving any treatment for his skin condition, and had not for the previous 12 months.  An examination revealed an area of hyperpigmentation of the lateral left calf.  No active disease was noted.  The diagnosis was lichenoid dermatitis.  The examiner stated there was no scarring, disfigurement or functional limitation due to the skin condition.

The Veteran was afforded a VA joints examination in December 2009.  The examiner noted she reviewed the claims folder and medical records.  She summarized the findings concerning the October 1978 injury.  It was noted the Veteran reported he twisted his left ankle in service when he stepped out of a vehicle into a hole.  He claims he was out for 10 to 12 days.  He acknowledged he did not have much trouble involving the left ankle.  An examination demonstrated tenderness of the left ankle.  The diagnosis was left ankle strain.  The examiner concluded it was less likely as not that the Veteran's current left ankle strain was the same as or a result of the left ankle injury during service.  She stated this opinion was based on reviews of medical literature and the medical records, and her clinical experience.  She noted that by definition, sprains are acute and transitory conditions that generally resolve without residuals.  She stated that the Veteran's left ankle sprain in service was in 1978, and he did not retire until 1986.  She added there was no objective evidence of the onset of a chronic ankle condition during service.  

On VA examination of the feet in December 2009, the Veteran stated he did not remember having a foot problem during service, but did recall the left ankle injury.  He said he did not really have much of a foot problem.  He reported he sometimes had swelling at the top of his left foot.  An examination revealed tenderness to palpation at the Achilles tendon.  There was no evidence of painful motion, swelling, instability, weakness or abnormal weight bearing. The diagnosis was normal left foot examination.  

A VA examination for diabetes mellitus was conducted in December 2009.  The examiner reviewed the claims folder and the Veteran's medical records.  She stated that private medical records showed a diagnosis of diabetes mellitus in April 2007, and added that the Veteran reported that hypertension had its onset in 2002.  During the examination, the Veteran acknowledged that erectile dysfunction had its onset many years prior to diabetes mellitus.  The diagnoses included hypertension and erectile dysfunction.  The examiner opined that hypertension and erectile dysfunction were not caused by or a result of diabetes mellitus.  She pointed out that each of these disabilities had its onset many years prior to diabetes.  She also concluded that there was no objective data to support a finding that diabetes mellitus had resulted in aggravation of either hypertension or erectile dysfunction.  

Private medical records show that in February 2010, the Veteran completed a questionnaire for a private clinic regarding his hearing loss.  He denied tinnitus.  An audiometric examination was conducted.  The hearing threshold levels in decibels in the right ear were 30, 20, 20 and 35 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 25, 30, 30 and 45.  The Veteran complained of low back pain in April 2010.  It was noted he had been lifting some very heavy objects on the docks.  An examination disclosed he was tender at approximately L2-L4.  The assessment was low back pain.  An undated report shows a mixed hearing loss.  

The Veteran was afforded a VA genitourinary examination in June 2011.  The examiner noted he reviewed the claims folder and medical records, and noted the service treatment records showed no treatment for erectile dysfunction.  The diagnosis was complete erectile dysfunction.  The examiner commented that it was not caused by or a result of diabetes mellitus.  He noted that it had its onset many years prior to diabetes.  In addition, the examiner stated there was no objective data to support aggravation.

On VA audiometric examination in June 2011, the examiner noted she reviewed the claims folder and the medical records.  She noted that the Veteran had complained of fluctuant tinnitus when he had pain and swelling in the left ear on the May 2007 VA examination.  The Veteran complained of a fluctuant bilateral hearing loss.  He stated he was in a field artillery unit and was close to the guns when they were being fired.  He also stated he had a ringing in the left ear when it swells.  He added that his tinnitus was intermittent.  An audiometric examination revealed that the hearing threshold levels in decibels in the right ear were 30, 25, 30 and 55 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 30, 25, 35 and 55.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner stated she could not resolve the issue of tinnitus without resort to speculation.  She went on and noted that the description of the tinnitus was not typical of tinnitus due to noise exposure since the Veteran stated it occurred when the left ear swells.  

A VA examination of the feet was conducted in February 2012.  The Veteran reported he sprained his foot in Vietnam.  He asserted he occasionally had aches and pains of the left foot, but this occurred only in winter.  He said his claim regarding the left foot was part of his diabetic neuropathy, and he denied any left foot injury in service.  An examination showed the Veteran had a normal gait.  There was no redness, swelling, tenderness, inflammation pain or deformity of the left foot.  The diagnosis was that the Veteran does not have a foot condition.  The examiner noted the service treatment records showed treatment for the left foot in October 1978 and again in March 1981.  She concluded there was no objective evidence of a left foot condition on the examination.  She noted that the service treatment records documented episodes of transient left foot pain without a specific diagnosis and the Veteran denied any left foot injury during service.  She added that the separation examination was silent regarding a left foot condition, and further noted the Veteran attributed any left foot symptoms to diabetes.

On September 2012 VA examination of the spine, the Veteran reported he had continued low back pain which radiated to the left leg.  He said the pain was worse during the previous one to two months.  On examination, forward flexion was to 90 degrees; extension was to 5 degrees; lateral flexion was to 10 degrees bilaterally; and rotation was to 20 degrees bilaterally.  There was no objective evidence of pain on any motion.  He was able to perform three repetitions, and forward flexion was to 80 degrees.  The Veteran had tenderness in the lumbar musculature.  There was no guarding or muscle spasm.  Strength testing was 5/5 in the hips, knees, ankles and great toes.  The diagnosis was lumbosacral spine osteoarthritis.  The examiner commented that the Veteran's low back disability did not impact his ability to work.  

On VA examination of the shoulder in October 2012, the Veteran stated he jammed his left shoulder in service and that it had been painful ever since.  

	New and material evidence

A final decision by the RO may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, the RO denied service connection for right shoulder and eye disabilities in June 1986.  It was noted that the service treatment records showed the Veteran injured his left shoulder, but there was no indication of any right shoulder problem in service or on the April 1986 VA examination.  With respect to a bilateral eye disability, it was noted the Veteran had surgery on his eyelids, and this was considered cosmetic.  

Service connection for tinnitus was denied by the RO in May 2007 on the basis that it was not related to noise exposure in service.

The evidence received since the June 1986 determination that denied service connection for a right shoulder disability and for a bilateral eye disability includes private and VA medical records and the reports of VA examinations.  

No additional evidence received since the June 1986 rating decision bears on the matter of demonstrating that the Veteran's a right shoulder disability is related to service.  In fact, the record is devoid of clinical evidence demonstrating the Veteran has a current right shoulder disability.  

Similarly, the Board acknowledges the Veteran's tinnitus was shown on the most recent VA examination.  His complaints regarding tinnitus were virtually identical to those he reported on the May 2007 examination.  At the time of that examination, it was concluded that the tinnitus the Veteran described was associated with otitis externa.  Although the examiner stated she could not resolve the issue of whether tinnitus was related to in-service noise exposure without resorting to speculation, she further explained that the Veteran's description of his tinnitus was not the type of tinnitus that is due to noise exposure.  Thus, her comments contradict this and suggest that the Veteran's tinnitus was not related to noise exposure.  This was consistent with her conclusion following the May 2007 VA examination.  Thus, the Board finds that the examiner's opinions are redundant of each other, and do not provide the basis, therefore, for reopening the claim for tinnitus.

Thus, the additional evidence does not pertain to an unestablished fact necessary to substantiate the claims for service connection for a right shoulder disability or for tinnitus.  Accordingly, the additional evidence does not raise a reasonable probability of substantiating the claims and is not material.  Therefore, the claims for service connection for a right shoulder disability and for tinnitus may not be reopened.  

With respect to the claim for service connection for a bilateral eye disability, the December 2009 VA examination included a diagnosis of cataracts.  The examiner stated he could not resolve the issue of whether cataracts were caused by or related to diabetes without resort to speculation.  

Accordingly, the Board finds that the evidence added to the record since the June 1986 determination addresses an unestablished fact necessary to substantiate the claim of service connection for a bilateral eye disability and, considered in conjunction with the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the evidence received is both new and material, and the claim of service connection for a bilateral eye disability is reopened.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain listed chronic diseases (among them hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of a disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

Service connection is in effect for, among other disabilities, diabetes mellitus, evaluated as 20 percent disabling.

The Veteran asserts that service connection is warranted for hypertension and erectile dysfunction.  The service treatment records are silent for complaints or findings pertaining to hypertension or erectile dysfunction.  The November 1985 retirement examination shows that the Veteran's blood pressure was within normal limits, and there was no indication of any genitourinary abnormality.  The Board acknowledges that the April 1986 VA examination includes one minimally elevated blood pressure reading, but four others taken at that time were within normal limits.  It is also significant to note that hypertension was not diagnosed at that time.

The main argument raised by the Veteran is that both hypertension and erectile dysfunction are secondary to or associated with his service-connected diabetes mellitus.  This matter was addressed on the December 2009 VA examination for diabetes mellitus.  The examiner opined that neither hypertension nor erectile dysfunction was caused by or a result of diabetes mellitus.  She noted that each of the claimed disabilities had its onset many years prior to the diagnosis of diabetes mellitus.  She also concluded that there was no objective data to support a finding that with hypertension or erectile dysfunction was worsened or increased by the service-connected diabetes mellitus.  While the Veteran's representative has referred to VA manuals regarding the complications of diabetes mellitus, the Board finds the specific conclusions on the VA examinations are of greater probative value than such general statements. 

The Veteran's assertions that his hypertension and erectile dysfunction are related to service or his service-connected diabetes mellitus are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of hypertension and erectile dysfunction tinnitus fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Both hypertension and erectile dysfunction were first manifested many years after service, and the most probative evidence has found they are not linked to service or his service-connected diabetes mellitus.

In summary, the preponderance of the evidence of record establishes that the Veteran's hypertension and erectile dysfunction became manifest years after, and are not shown to be related to, his service or his service-connected diabetes mellitus.  Accordingly, the preponderance of the evidence is against the claims of service connection for hypertension and erectile dysfunction.

The service treatment records are negative for complaints or findings concerning the prostate.  The genitourinary system was normal on the retirement examination in November 1985.  The initial VA examination following service revealed the prostate was normal.  The first indication of urinary complaints was when the Veteran was seen at a private clinic in July 2006.  At that time, he asserted his symptoms had been present for about one year.  The assessment was benign prostatic hypertrophy.  While it is true that the Veteran served in Vietnam, prostate cancer has been associated with exposure to Agent Orange, but benign prostatic hypertrophy has not.  See 38 C.F.R. § 3.309(e).  

The Veteran's assertions that his enlarged prostate is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of benign prostatic hypertrophy fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Benign prostatic hypertrophy was first manifested many years after service, and the most probative evidence has found it is not linked to service.

In summary, the preponderance of the evidence of record establishes that the Veteran's benign prostatic hypertrophy became manifest years after, and is not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claim for service connection for an enlarged prostate.

The Veteran has also argued service connection is warranted for left ankle and left foot disabilities, and for unspecified left lower leg problems.  The Board concedes the Veteran injured his left foot in October 1978 and was treated for swelling of the left ankle.  It was reported several days after the injury that his foot was much better.  The only other reference to treatment involving the left foot in service was in March 1981.  He denied bone or joint problems on the retirement examination in November 1985, and a clinical evaluation of the lower extremities was normal.  

The Board acknowledges that the Veteran was found to have a left ankle strain following the December 2009 VA examination.  As noted above, the examiner opined that the Veteran's current left ankle strain was not related to the injury in service.  She observed that sprains usually resolve and pointed out that there was nothing in the service treatment records to indicate the Veteran had a chronic ankle condition.  

The Veteran's assertions that his left ankle disability is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of a left ankle disorder fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The recently diagnosed left ankle strain was first manifested many years after service, and the most probative evidence has found it is not linked to service.  

In summary, the preponderance of the evidence of record establishes that the Veteran's left ankle disability became manifest years after, and is not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claim for service connection for a left ankle disability.

Similarly, the December 2009 and February 2012 VA examinations of the feet failed to show the presence of a current left foot disability.  With respect to the claim regarding left lower leg problems, the Board notes that there is no objective evidence of any such problems other than lichenoid dermatitis, for which service connection has been established and peripheral neuropathy.  Although the Veteran is competent to report pain in the feet and leg, he is not competent to diagnose a specific disability.  Here, the Veteran has been service connected for lower extremity peripheral neuropathy.  He is not competent to provide the diagnosis of a distinct disability(ies) of the lower extremities (foot and left leg).

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claims for service connection for a left foot disability or for lower left leg problems must be denied.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

	Osteoarthritis of the lumbosacral spine

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The range of motion the Veteran demonstrated on the September 2012 VA examination is consistent with the 10 percent evaluation that has been assigned for osteoarthritis of the lumbosacral spine.  As noted above, forward flexion was 90 degrees and the combined range of motion of the thoracolumbar spine was 155 degrees.  There was no pain on motion.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's low back disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The September 2012 VA examination establishes the Veteran had a slight decrease in forward flexion following repetitions of motion, but there was no indication of any weakened movement, fatigability or incoordination.  The pain is not shown to have caused additional restriction warranting an increased rating, and is contemplated by the rating assigned for osteoarthritis of the lumbosacral spine.

The Veteran is competent to report symptoms he experiences, including pain, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a higher rating for osteoarthritis of the lumbar spine.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for osteoarthritis of the lumbosacral spine.

	Lichenoid dermatitis

A noncompensable rating is warranted for exfoliative dermatitis with any extent of involvement of the skin that requires no more than the use of topical therapy during the past 12 months.  A 10 percent rating is warranted where there is any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned where there is generalized involvement of the skin without systemic manifestations; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.  A 100 percent rating is assigned where there is generalized involvement of the skin with systemic manifestations such as fever, weight loss, and hypoproteinemia; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7817.

When examined by the VA in December 2009, the Veteran indicated that his only symptom was occasional itching.  He acknowledged he was not receiving any treatment for it.  The examiner concluded there was no active disease, with no scarring, disfigurement or functional limitation.

The Veteran has had ample opportunity to submit evidence showing treatment for his service-connected skin condition, but no such evidence is of record.  

The Veteran is competent to report symptoms he experiences, including itching, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a compensable rating for lichenoid dermatitis.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for dermatitis.

	Bilateral hearing loss 

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under those criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Applying 38 C.F.R. § 4.85 Table VI to the findings on the June 2011 VA audiometric examination establishes that the Veteran had Level I hearing acuity in each ear.  Since the hearing loss in each ear is Level I, this results in a noncompensable evaluation for the Veteran's bilateral hearing loss.  The Board finds the examination to have been adequate for rating purposes; it was conducted in accordance with regulatory criteria, and the examiner specifically commented on the functional impairment that results from the hearing loss shown (difficulty hearing, which is encompassed by the rating currently assigned).  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board notes that while it is not clear from the record whether the private audiometric tests administered in February 2010 complied with the provisions of 38 C.F.R. § 4.85, the findings appear consistent with the results of the VA examination.  

The Veteran is competent to report symptoms he experiences, including difficulty hearing, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a compensable rating for bilateral hearing loss.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss.

Additional considerations

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but notes that all findings and impairment associated with the Veteran's low back and skin disabilities and his bilateral hearing loss are encompassed by the schedular criteria for the ratings that have been assigned.  The Veteran has not alleged any impairment of function that is not reflected in the schedular ratings assigned.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the February 2012 VA examination for peripheral neuropathy showed the Veteran was not employed, but was attending school.  While the ratings now assigned for his low back and skin disorders and bilateral hearing loss suggests some occupational impairment, there is no indication in the evidence of record that by virtue of these service-connected disabilities the Veteran is rendered incapable of gainful employment.  Therefore, the matter of entitlement to a total rating based on individual unemployability is not raised by the record in the context of this claim (nor has it been explicitly raised).


ORDER

The appeals to reopen claims for service connection for a right shoulder disability and tinnitus are denied.

New and material evidence has been received, and the claim for service connection for a bilateral eye disability is reopened.

Service connection for hypertension, an enlarged prostate, a left foot disability, a left ankle disability, left lower leg problems, and erectile dysfunction is denied.

An increased rating for osteoarthritis of the lumbosacral spine, lichenoid dermatitis and for bilateral hearing loss is denied.


REMAND

Regarding the reopened claim for service connection for a bilateral eye disability, the Board believes another examination is warranted to clarify the opinion as to whether any current eye disability is related to the Veteran's service-connected diabetes mellitus.  As noted above, following the December 2009 examination, the examiner stated he could not resolve, without resorting to speculation, whether the cataracts were caused by or related to diabetes mellitus.  He noted that cataracts were a natural aging process of the lens that can progress at an increased rate with various system disorders, including diabetes mellitus, without a means to distinguish between the causes.

The Veteran also asserts higher ratings are warranted for diabetes mellitus and for peripheral neuropathy of each lower extremity.  The February 2012 VA peripheral neuropathy examination shows the Veteran reported he saw an endocrinologist for diabetes mellitus.  It does not appear that an attempt has been made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. Please ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for a bilateral eye disability since his discharge from service, and for diabetes mellitus and peripheral neuropathy of each lower extremity since 2008, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Then, secure complete clinical records of the evaluations and treatment from all providers identified that are not currently associated with the record on appeal.

2.  After completing directive (1), please arrange for a VA eye examination to determine the nature and etiology of the Veteran's bilateral eye disability.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that any current eye disability is related to service or was caused or aggravated (permanently worsened the underlying disorder beyond its normal course) by the Veteran's service-connected diabetes mellitus.

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The complete rationale for any opinion should be set forth.

3.  After completing directive (1), please arrange for VA examinations to determine the current severity of the Veteran's diabetes mellitus and peripheral neuropathy of each lower extremity.

The Veteran's record must be reviewed by the examiners in conjunction with the examinations.  All indicated studies must be completed.  

The complete rationale for any opinion should be set forth.

4.  The AOJ should then review the record and readjudicate the remaining claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


